﻿Allow me to extend to you, Mr. President, the warmest congratulations of the delegation of the Revolutionary People's Republic of Guinea on the occasion of your election as President of the thirty-fifth session of the General Assembly. Your election is fully justified by your qualities as a statesman, your knowledge of the special problems of the developing countries and the attachment of your country, the Federal Republic of Germany, to the policy of detente and international co-operation. All of these factors, we are convinced, offer the best guarantee of the success of our work. We should like to assure you of the full co-operation of the Guinean delegation.
51.	We also wish to express our deep gratitude to your predecessor, our brother Mr. Salim Ahmed Salim of the United Republic of Tanzania, who has won the admiration of Africa, the third world and the international community by the effectiveness he demonstrated in accomplishing the delicate mission entrusted to him at the thirty-fourth session and the three important special sessions that followed it.
52.	We wish to thank him for his remarkable contributions to the establishment of international relations based on justice and understanding among States.
53.	Lastly, may we express to the Secretary-General the entire confidence of the Government of the Revolutionary People's Republic of Guinea and in particular that of President Ahmed Sekou Toure for his continued devotion to the realization of the principles and objectives of the Organization.
54.	Our delegation is also happy to extend a welcome to the new independent State of Saint Vincent and the Grenadines which has just been admitted into the United Nations, and to express our sincere wishes for its full success in the task of national construction.
55.	In my delegation's view, the current problems with which we are concerned today appear to form a pressing and organic whole, in which any isolated sectoral measures would be futile. Thus, in Africa and elsewhere, we note with a certain amount of satisfaction that peoples subject to colonialist and imperialist exploitation are throwing off the yoke of domination.
56.	The thirty-fifth session of the General Assembly will be marked by the commemoration of the twentieth anniversary of the historic resolution 1514 (XV), the Declaration on the Granting of Independence to Colonial Countries and Peoples, of which Guinea is honoured to have been one of the initiators.
57.	With the victory of the brave people of Zimbabwe over the retrograde forces of colonialism and apartheid, the realization of universality within the Organization, which is one of its major bases, will cease to be a Utopian dream. It will also be proof of the fact that the progress of history towards the complete liberation of colonized peoples is inexorable.
58.	However, we are compelled today to note that in southern Africa the repression by the supporters of apartheid is implacably continuing against the South African people. Men, children, women and the aged, who are being denied the most basic rights to life and dignity, are dying each day as martyrs.
59.	This is the occasion to point to the permanent danger to independent Africa represented by the possession of nuclear weapons by the Fascist Government in Pretoria, which is guilty of such acts before history.
60.	In tackling the question of Namibia, we realize that the imperialist Powers, while pretending to be sympathetic to the question of the flouting of human dignity by the supporters of the system of apartheid, are in fact concerned only about the dividends that result from the investments made in that country by multinational corporations. The South African presence in Namibia no longer has any justification in law. The international community should attempt to rehabilitate itself by making an effective, worthwhile contribution to decolonization in that African territory.
61.	Faced with the heinous crimes perpetrated by the minority Fascist regime of Pretoria, our delegation addressed an urgent appeal to the entire international community to provide increased material and moral support to the liberation movements in South Africa—to the African National Congress of South Africa [ANC] and the Pan Africanist Congress of Azania [PAC], as well as to the South West Africa People's Organization [SWAPO], which remains the sole and legitimate representative of the Namibian people.
62.	The delegation of the State-Party of Guinea calls insistently for the application of the sanctions provided for in Chapter VII of the Charter of the United Nations against the Fascist regime of Pretoria. It is in this spirit that we support the holding of an international conference on sanctions against South Africa as decided at Monrovia at the thirty- third ordinary session of the Council of Ministers of the Organization of African Unity [OAU] and reaffirmed at the seventeenth ordinary session of the Assembly of Heads of State and Government of the OAU, which was held at Freetown.
63.	Everywhere in the world hotbeds of tension persist, whether in Africa, in South-East Asia, or in the Middle East.
64.	In Africa, the question of Western Sahara has been the object of important recommendations by the Ad Hoc Committee of Heads of State of the OAU, called the committee of wise men, aimed at finding a final solution to that painful conflict. In the view of my delegation, my country being a member of that Committee, it would not be timely for the United Nations to take a decision which might compromise the possible chances of success in achieving an acceptable solution.
65.	Experience shows that the solution of a problem as complex as that of Western Sahara does not necessarily lie in the simple adoption of resolutions or in condemnation but rather in the concrete demonstration of good will and the exercise of loyal co-operation on the part of all the parties concerned and involved.
66.	The civil war which continues in Chad is claiming new victims each day, and is creating a truly chaotic situation which is a dangerous threat to that country's unity. In spite of the hostilities in Chad and in its capital, N'djamena, African heads of State, among them those of Togo, Congo, Benin and Guinea, continue to make laudable and constant efforts to bring the parties to agree to a cease-fire with a view to the proper implementation of the Lagos agreement of 21 August 1979 which remains the sole basis for the proper settlement of this problem.
67.	Our delegation urges the General Assembly to take note, at the current session, of the fact that the question of Chad, which remains an African problem and must therefore find an African solution, should not be the object of the adoption of any decision apart from those on humanitarian aid to be given to that country and to neighbouring countries which suffer from the heavy burden of the thousands of refugees and all the consequences that such a situation can entail.
68.	The situation of the people of the Comoros, arbitrarily divided, is also a source of constant concern to the delegation of the State-Party of Guinea, which calls for the return of Mayotte to its motherland.
69.	With regard to the situation in the Horn of Africa, in the coastal States of the Red Sea and the Indian Ocean, the existence of foreign military bases and the new tension brought about in the region are a source of great concern to us.
70.	We wish to draw the attention of countries in the sub-region of the Red Sea and the Indian Ocean to the fact that the installation of foreign military bases always compromises the progress and independence of a country. The Revolutionary People's Republic of Guinea condemns the existence of military bases on foreign soil as running counter to the Charter of the United Nations and to the principle of non-alignment.
71.	The solution of the Middle East crisis calls for the following: recognition by all States of the inalienable rights of the Palestinian people to independence and to national sovereignty; the withdrawal by Israel from all occupied Arab territories; the end of repeated aggressions against Lebanon and respect for its territorial integrity, and participation of the Palestine Liberation Organization [PLO], the sole legitimate representative of the Palestinian people, in all discussions relating to the settlement of the Middle East conflict.
72.	These proposals of the international community, which have a just basis, unfortunately come up against the permanent obstinacy and aggressiveness of Israel.
73.	It is timely for us at this point to reiterate the appeal to the effect that the international community take decisive measures with a view to bringing about the repeal of the unilateral decision taken by the Knesset proclaiming Jerusalem the capital of Israel.
74.	We are of the opinion that our world Organization should adopt sanctions against any State which supports or endorses the unilateral and unlawful decision of Israel to make Jerusalem its capital, thus violating the international status of the Holy City, the sanctuary of Islam, Christianity and Judaism.
75.	Despite the efforts of the Secretary-General, the situation in Cyprus is still tense as regards relations between the two communities, Greek and the Turkish.
76.	We sincerely hope that the forthcoming peaceful meeting between the two communities will be crowned with success and we reaffirm our support for the cause of the Cypriot people, for respect for its territorial integrity and its national independence without foreign interference.
77.	The situation prevailing in the Asian continent reveals the existence of hotbeds of military confrontation which threaten to grow larger.
78.	Our insistence at this session, as at the thirty-fourth session, on the restoration of Kampuchea's seat to the Government of Phnom Penh bears witness to our desire to be realistic. We think it is contrary to international practice for a Government which does not exercise authority in its country to continue to represent that country in the Organization.
79.	In Afghanistan, peace and stability call for respect for the will of the Afghan people freely to decide their destiny without any intervention or foreign interference.
80.	Moreover, the Iraqi-Iranian conflict cannot leave the Moslem revolutionary people of Guinea indifferent. The United Nations should abstain from any attitude which might complicate that already serious situation, which is a threat to international peace and security.
81.	Our delegation supports the steps now being taken by General Zia-ul-Haq of Pakistan, Chairman of the Organization of the Islamic Conference, to use his good offices in this fratricidal conflict.
82.	As for the situation of the divided Korean nation, in our view it is necessary and urgent as a pre-condition for the peaceful reunification of the country to transform the present armistice into a durable peace treaty with the withdrawal of the foreign troops stationed in Korea under the United Nations flag.
83.	In addition, we reaffirm our full support for the struggle for self-determination waged by the people of East Timor under the leadership of FRETILIN.
84.	Latin America, like the Caribbean region, is not spared the attempts at provocation and destabilization being directed by foreign forces against many States in the region.
85.	Our delegation remains convinced that foreign intervention, interference in the internal affairs of other States, and the permanent occupation of territories by force are undertakings that will always be doomed to failure. All violations of international law are closely linked with the obstinacy of the imperialist Powers in wishing to maintain an obsolete world order.
86.	The solution to the question of disarmament has become an imperative need not only because of the astronomical sums allocated by the great Powers to the arms race, but because of the threat that those weapons pose to mankind. As has been said so rightly by President Ahmed Sekou Toure: "The unbridled race for the acquisition of means of mass destruction only perpetuates inadmissible differences, discriminations and inequalities as regards the conditions of life of peoples and the relations established between States".
87.	Our delegation subscribes to the measures advocated at the tenth special session of the General Assembly, devoted to disarmament, and also supports the convening of the World Disarmament Conference.
88.	The decade that is ending was for us, a developing country, characterized, from the economic point of view, by an aggravation of economic and social underdevelopment: inflation, unemployment, an increase in the foreign debt, malnutrition and many other evils, to which we must add the disasters that weigh heavily on the living conditions of our peoples.
89.	This bleak picture is the consequence of the present economic order that is chronically unfavourable to the developing countries. It is thus that at the second extraordinary session of the Assembly of Heads of State and Government of the OAU, which was held at Lagos in April and was devoted to economic matters, President Ahmed Sekou Toure stated:
"Let us ask ourselves the question: Who today determines the price of our raw materials? Who today determines the price of goods and equipment? It is foreigners as far as we, a developing country, are concerned.
"Is this a service rendered us by foreigners? Not at all. It is always our clients who set the price of what we have to sell to them. It is our suppliers who set the price of what they sell to us. This is a description of poverty, and it is this that leads to the continued impoverishment of our peoples."
90.	Indeed, we continue to believe that negotiations on the major questions already identified on the restructuring of the international economic system should be carried out within the central framework of the United Nations and not elsewhere, with the effective participation of all States— small, large and medium-sized. This forum, which would have all necessary powers and competence for deliberation and decision, would have the advantage not only of allowing for centralized discussions, but also for a coherent co-ordination of all development programmes in favour of the developing countries.
91.	Unfortunately, this legitimate aspiration of the developing countries continues to come up against the lack of political will of the industrialized countries. We note in this connection that the results of the eleventh special session of the General Assembly devoted to development questions were rather disappointing.
92.	Africa has objectively learnt its lessons from the last two decades. It is a bitter experience. The Assembly of Heads of State and Government of the OAU, for its part, adopted the Monrovia Declaration,10 at the sixteenth ordinary session, in July 1979, and the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa," at the second extraordinary session in April 1980.
93.	The Lagos Plan of Action clearly defines the policies and means of action for development and co-operation as regards our continent. Henceforth, it would be desirable for any aid or assistance to development in Africa to be placed specifically at the service of the implementation of the Lagos Plan of Action, which, in fact, contains the programme for the third development decade for Africa.
94.	Without turning the Lagos Plan into a panacea and in order to avoid its becoming inoperative, we address a solemn appeal to the industrialized countries to contribute sincerely to its effective implementation.
95.	As is the case in other fields, the agriculture sector has not escaped the crisis. Quite to the contrary. The already meagre results, compromised by the drought, have led to an increase in food dependency and the precariousness of the balance of payments. We must draw the attention of the international community to this serious drought, which exists in certain regions which up to now had been spared by that phenomenon.
96.	The remedy to this disaster has consisted so far in the palliative of sending food. But if we want to eradicate the evil and all its effects, what we need now are enormous re-afforestation campaigns in our main river basins, and in particular the re-afforestation of the Fouta-Djallon massif, which is the main source of water for western Africa.
97.	That is why our delegation is addressing an appeal to the United Nations, the specialized agencies and all those of good will in order that one of the pilot projects of UNEP, the one relating to the Fouta-Djallon massif, be carried out as soon as possible.
98.	The world is characterized by events which occur pell-mell and whose effects on international relations, especially regarding peace and security, are very often negative. It is we, the developing countries, who suffer the most. In order satisfactorily to resolve those problems in the light of this disturbing situation, we must give greater effectiveness to the means available to the United Nations.
99.	While the Charter of the United Nations is essentially part of the historical undertaking of mankind to work towards the establishment of an era of true freedom, international economic justice and the effective preservation of peace and world security, it is today necessary, more than in the past, to envisage the adaptation of its structures and performance to the expanding framework of international relations. The vitality of any institution resides in its capacity for adaptation to the times and to events.
100.	Thus, the revision of the Charter, as well as the equitable representation of all the regions of the world in the decision-making bodies, in particular the Security Council, become imperatives.
101.	Convinced as we are of the importance of the role assigned to the United Nations for the safeguarding of international peace and security, my delegation reiterates its sincere willingness and readiness to work, together with all States, to improve the climate of disquiet and insecurity which prevails in the world today, thus favouring the advent of a world of peace, justice and social progress.
